 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Rackle Company of TexasandInternational Hod CarriersBuilding and Common Laborers'Union of North America,Local 18,AFL-CIO,Petitioner.Case No. 39-RC-1094. February27, X957DECISION AND CERTIFICATION OFREPRESENTATIVESPursuant to a stipulation for certification upon consent electionexecuted on October 30, 1956, an election by secret ballot was conductedon November 21, 1956, under the direction and supervision of theRegional Director for the Sixteenth Region of the National LaborRelations Board among the employees in the stipulated unit.Follow-ing the election, the parties were furnished a tally of ballots, whichshowed that of approximately 72 eligible voters, 35 cast votes for, and30 against, the Petitioner.There were no void or challenged ballots.On November 27, 1956, the Employer timely filed objections to con-duct of election, a copy of which was served on the Petitioner. In ac-cordance with the Rules and Regulations of the Board, the RegionalDirector conducted an investigation of the objections and, on Decem-ber 5, 1956, issued and served on the parties his report on objectionsin which he found that the Employer's objections did not raise anysubstantial or material issues with respect to the conduct of the electionand recommended that the objections be overruled and that thePetitioner be certified as the exclusive representative of the employeesin the appropriate unit.Thereafter, the Employer filed timely ex-ceptions to the Regional Director's report.The Board has considered the report on objections, the Employer'sexceptions, and the entire record in this case, and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitutea unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act: All production and maintenance employeesat its Houston, Texas, plant, including truckdrivers, but excludingoffice clerical employees, guards and watchmen, professional employ-ees, and supervisors as defined in the Act.5.The election was held inside the main building of the companyplantin an area adjacent to the building entrance.The entrance opens117 NLRB No. 67. THE RACKLE COMPANY OF TEXAS463on the company parking area immediately to the west of the building.At the far side of the parking area is a rough unimproved public streetwithout curbs or any other markings to indicate where the companyparkingareabegins.The Employer alleges in its objections and exceptions, with support-ing affidavits, that during the election union representatives Harveyand Garcia were observed standing at times at the edge of the com-pany premises and at times on the company parking area.The Em-ployer further alleges that, during the election, these representativeswere observed talking to 5 or more employees on their way to vote andthat at all times during the election the union representatives could see,and could be seen by, employees waiting to vote.However, the Em-ployer makes no allegationas tothe nature or content of the conversa-tionsbetween the union representative and the employees.The Employer contends that the conversations between the unionrepresentatives and the employees constitute electioneering which re-quire setting aside the election.However, in the absence of any evi-dence that the union representatives made any coercive statements 1or wilfully violated any instructions of the Boardagent,' we are notjustified in inferring either that electioneering occurred or that, if anydid occur, it was serious enough to warrant setting the election aside.3Moreover, we find, contrary to the Employer's further contention, thatthe mere presence of the union representatives outside the buildingwhere the polling took place was insufficient to require setting aside theelection, evenassuming asthe Employer alleges, that the union rep-resentativescouldsee, andcould be seen by, employees waiting in line tovote.4iAlthoughitmade no allegation and submitted no evidence as to the nature or contentof the conversations,the Employer contends that the Board had the duty and obligationof investigating what was said by the union representatives to the employees becauseinvestigation by the Employer"could or might"constitute a violation of Section 8 (a) (1)of the Act.We find no merit in this contention.The Board consistently holds that aparty filing objections to an election is obligated to furnish evidence in support of itsobjections,and that unless such evidence is produced,the Regional Director is not requiredto further pursue his investigation of such objections.N B Liebman&Company, Inc.,112 NLRB 88.Moreover,Section 8 (a) (1) does not prevent an employer from makinginvestigations essential to the preparation of a case. SeePartee Flooring Mill,107 NLRB1177.2 The Regional Director's report indicates that the union representatives were cautionedto remain off company property while the election was in progress. There is no other evi-dence or allegation of any other special instructions given the representatives, to governtheir conduct during the election,apart from the usual instructions set forth on the electionnotice.While the Employer alleges and its afHants aver that the union representativeswere seen in the parking area, 2 of the'3 affiants aver that they also saw the union repre-sentatives in the street and are silent as to where the conversations took place ; more-over, the Employer does not allege that the conversations occurred on company property,and in any event it appears that the line of demarcation between the parking area and thestreet was such that the union representatives could have stepped onto company propertywithout wilfully violating the instruction of the Board agent.aGeneral Electric Company,115 NLRB 306. See alsoDeeco,Inc.,116.NLRB 990.* Gastonia Combed Yarn Corporation,109 NLRB 585.See alsoKaiser Services,111NLRB 1093. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, we agree with the Regional Director's conclusion thatthe Employer's objections are without merit, and in accord with hisrecommendation, we hereby overrule them 5As the Petitioner re-ceived a majority of the votes cast in the election, we shall certify thePetitioner as representative of the employees in the appropriate unit.[The Board certified International Hod Carriers Building and Com-mon Laborers' Union of North America, Local 18, AFL-CIO, as thecollective-bargaining representative of the employees of the Employerin the appropriate unit.]c Contrary to the Employer's contention,we find that this case is distinguishable fromSouthwestern ElectricServiceCompany v N L. It. B.,194 F. 2d 939(C.A. 5).Amongother things,except for the few laid-off employees who entered the plant to vote, none ofthe Employer's other employees had to pass by the union representatives in order to vote.Also, as indicated in footnote 2 above, the line of demarcation between the Employer'sproperty and the public street was obscure, and it does not appear that the Petitioner'srepresentatives wilfully violated any rules governing election conduct.Atlantic Freight Lines,IncorporatedandWilliam Glover,CharlesReshenbergandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Local 491,AFL-CIO,Party to the ContractInternational Brotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America,Local491, AFL-CIOandWilliamGlover, Charles ReshenbergandAtlantic Freight Lines, Inc.,Party tothe ContractInternational Brotherhood of Teamsters, Chauffeurs,Warehouse-men & Helpers of America,Local491, AFL-CIOandRichardMinerd, James ChristopherandAmsco,Incorporated, Partyto the Contract.Cases Nos. 6-CA-988, 6-CA-989, 6-CB-328,6-CB-329, 6-CB-315, and 6-CB-316. February 28, 1957DECISION AND ORDEROn August 28, 1956, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent Union filed exceptions tothe Intermediate Report and a supporting brief, and the RespondentEmployer filed a reply brief.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial error was committed.The rulings are hereby af-firmed.The Board has considered the Intermediate Report, the ex-117 NLRB No. 70.